Case 7:19-cr-00042-KMK Document 10 Filed 04/12/19 Page 1of1

Case 7:19-cr-00042-KMK Document9 Filed 04/10/19 Page 1 of 1
399 KNOLLWOOD ROAD, SUITE 220
WHITE PLAINS, NEW YORK 10603
Tel: 914.997.0555
Fax: 914,997,0550

   

THE

35 Worth Street

LAW FIRM Naw York, NY 10013

Tel: 646,398,909

 

MEMO ENDORSED

April 10, 2019
Via ECF

Judge Kenneth M. Karas
US. District Courthouse, Southern District

300 Quarropas Street
White Plains, New York 10601

Re: United States v. Anthony Marraccini
Docket No. 19-cr-0042 (KMK)

Dear Judge Karas:

I hereby respectfully petition the Court to give the defendant permission to travel | /\

to Connelly, New York in Ulster County on Saturday, April 13, 2019. I have spoken with // |
AUSA James McMahon and Andrew Abbot from Pre-Trial Services who have no
i

objection to this request for travel.

Thank you for your consideration of this request.

Very truly yours,

Andrew C, Quinn, Esq.

  

ACQig
cc: AUSA James McMahon
Andrew Abbot

 

www.quinniawny.com

 

 
